DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejoinder of Previously Withdrawn Claims
Claims 1-5 and 8-16 are allowable. The restriction requirement between Group I invention (claim 1-16) and Group II invention (claims17-20), as set forth in the Office action mailed on 11/25/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/25/2020 is withdrawn.  Claims 17-20, directed to a package are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
Applicant’s claim amendments and arguments have addressed the issues 
Claims 1-5 and 8-20 are allowed over the prior art of record.  Among those, claims 1, 18 and 20 are independent claims. 
The claims are allowed in view of Applicant's amendments and arguments submitted with the response on August 6, 2021. The examiner has reviewed the remarks submitted August 6, 2021 and found the arguments presented persuasive. 
The following is an examiner's statement of reasons for allowance: 
The prior art references of record, alone or in combination, do not teach or fairly suggest a multilayer packaging film or a package comprising such a packaging film in the specific manner as instantly claimed (in claims 1, 17, 18 and 20) that comprising the recited exterior layer and the recited interior layer having the specific layer structure configuration and the specific material characteristic as recited.  In particular, each one of the exterior layer and the interior layer is of a specific blend of polyolefin and polyolefin-silicone copolymer as so defined; and wherein the packaging film has the recited peak seal characteristics (i.e., has a peak seal strength of at least 21 N/15 mm (8 pounds/inch) when sealed at a specific seal temperature of 149 C) in combination with the specific hot tack characteristic (i.e., has a hot tack strength of at least 1 N/15 mm (0.40 pounds/inch) when sealed at a specific seal temperature of 149 °C), wherein the packaging film is adapted for exposure to temperatures from 68 °C to 177 °C as recited. The combination of these features is not present in the prior art nor does .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687. The examiner can normally be reached Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/YAN LAN/Primary Examiner, Art Unit 1782